Citation Nr: 0308927	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  97-20 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Bay 
Pines, Florida



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred on May 19th and 20th, 1996.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from May 1991 to October 
1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from February 1997 determinations 
by the Bay Pines, Florida, VA Medical Center (agency of 
original jurisdiction), (AOJ), or (originating agency), which 
denied payment or reimbursement of unauthorized private 
medical expenses incurred on May 19th and 20th, 1996.  In 
August 1998, the Board remanded the case to the originating 
agency for additional evidentiary development.


REMAND

Pursuant to the Board's August 1998 remand, the originating 
agency was ordered to contact appellant and (1) obtain any 
additional Cape Coral Hospital, Cape Coral, Florida, clinical 
records pertaining to May 19th and 20th, 1996 treatment; (2) 
associate with the claims file any determination by the 
originating agency authorizing payment for treatment rendered 
May 18, 1996 at said hospital; (3) obtain medical opinion 
from an appropriate VA physician as to whether appellant's 
medical condition at any time on May 19th and 20th, 1996, was 
"emergent" in nature and, if so, specify when the emergency 
ended; and (4) provide documentation of the feasible 
availability of a VA medical facility to provide the same 
treatment that was rendered at Cape Coral Hospital during 
this period in question (to include obtaining statements from 
appropriate VA personnel affiliated with the closest medical 
facilities to appellant's residence as to whether or not 
those facilities had beds available and were staffed and 
equipped to provide the particular medical care which 
appellant received on May 19th and 20th, 1996; and to state 
the distance between appellant's residence in North Fort 
Myers, Florida, and the closest VA facility found to have 
been "feasibly available" during the dates and times in 
question).  

It appears that the originating agency only fully complied 
with the aforementioned directive #2.  With respect to 
directive #1, although a February 2001 Supplemental Statement 
of the Case reported that appellant and his representative 
failed to provide the requested private clinical records, it 
is unclear whether the originating agency specifically 
requested appellant's assistance in this regard.  Rather, it 
appears from e-mail records that the AOJ requested only May 
20, 1996 private clinical records from appellant's 
representative and that his representative responded by e-
mail that she was unable to obtain them.  Furthermore, a 
September 2000 letter from the originating agency merely 
informed appellant, in pertinent part, that the "Board has 
requested copies of the physician's notes for treatment on 
May 20, 1996..."; that "[u]pon receipt of the requested 
information, we will forward it to the Board...."; and that a 
copy of the letter was being furnished to his representative 
"in order that they may assist you in this matter...."  This 
letter did not specifically request appellant to submit the 
May 19, 1996 private clinical records, nor for that matter 
the May 20, 1996 records in question.

With respect to directive #3, although a May 1999 written 
statement states that multiple documents, including "BVA 
remand", had been reviewed, it does not contain any 
indication therein as to who the reviewer was, nor is any 
name or signature of the reviewer given.  Moreover, the 
reviewer stated that appellant's claims file was not provided 
for review and that the reviewer was unable to locate any May 
20, 1996 treatment records.  Parenthetically, certain May 20, 
1996 treatment records are currently associated with a 
"Medical Administrative Services" (MAS) supplemental folder 
accompanying the claims file.  In any event, regardless of 
whether an "appropriate VA physician" as ordered by the 
remand actually reviewed the limited records that apparently 
were reviewed, no medical opinion was actually rendered on 
the questions requested by the remand to be answered.  

With respect to directive #4, the originating agency failed 
to obtain statements from appropriate VA personnel affiliated 
with the closest medical facilities to appellant's residence 
as to whether or not those facilities had beds available and 
were staffed and equipped to provide the particular medical 
care which appellant received on May 19th and 20th, 1996 
(although the February 2001 Supplemental Statement of the 
Case did provide the distances between appellant's residence 
in North Fort Meyers, Florida and VA medical facilities in 
Fort Meyers and Bay Pines).   

With respect to another matter, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et. seq. (West 2002) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  However, as to the appellate issue, 
it does not appear that the originating agency has expressly 
satisfied the Veterans Claims Assistance Act of 2000 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The originating agency should contact 
appellant and request any additional Cape 
Coral Hospital, Cape Coral, Florida, 
clinical records pertaining to May 19th 
and 20th, 1996 treatment that he may have 
in his possession.  The originating 
agency should also directly contact Cape 
Coral Hospital, Cape Coral, Florida, and 
request such records.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release any 
such private clinical records to the VA.  
Any records obtained should be associated 
with the claims file/MAS folder.  If the 
matter is returned to the Board, both 
folders must be returned.

2.  The originating agency should arrange 
for an appropriate VA physician to review 
the entire claims file (including MAS 
file) and render an opinion, with degree 
of probability expressed in terms of is 
it as likely as not, as to whether after 
the May 18, 1996 private emergency room 
treatment (that was authorized by VA), 
the private medical treatment provided 
between May 19th and May 20th, 1996 (that 
was not previously authorized by VA) was 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health.  If 
appellant's medical condition was 
"emergent" at any time during this May 
19th and May 20th, 1996 period in 
question, the physician should specify 
when the emergency ended.  If the 
emergency had ended by May 19, that too 
should be noted.  The physician should 
adequately summarize the relevant medical 
history and clinical findings, and 
provide adequate reasons for the medical 
conclusions reached.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the written opinion.  
The physician should provide his/her 
name, title, and signature in the written 
opinion rendered.  

3.  Regardless of whether or not as a 
result of the development requested 
above, it is determined that appellant's 
medical condition was "emergent" at any 
time on May 19th or May 20th, 1996, the 
originating agency should provide 
documentation of the feasible 
availability of a VA medical facility to 
provide the same treatment that was 
rendered at Cape Coral Hospital during 
this period in question (to include 
obtaining written statements from 
appropriate VA personnel affiliated with 
the closest medical facilities to 
appellant's residence as to whether or 
not those facilities had beds available 
and were staffed and equipped to provide 
the particular medical care which 
appellant received on May 19th and 20th, 
1996; and if VA or other Federal 
facilities were not feasibly available, 
whether or not an attempt to use VA or 
other Federal facilities beforehand or 
obtain prior VA authorization for the 
services required by appellant would not 
have been reasonable, sound, wise, or 
practicable, or treatment had been or 
would have been refused.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon for the record.

4.  The originating agency should send 
appellant adequate written notification 
as to the information and evidence 
necessary to substantiate the claim at 
issue, including which evidence is to be 
provided by the appellant, and which by 
VA.  See Quartuccio, supra.; and the 
Veterans Claims Assistance Act of 2000.  

5.  The originating agency should review 
any additional evidence and readjudicate 
the appellate issue under appropriate 
statutory and regulatory provisions.

When this development has been completed, and if the benefit 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the originating agency.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the 
originating agency.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
originating agencies to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




